445 F.2d 1397
Lavon WRIGHT et al., Plaintiffs-Appellants,v.BOARD OF PUBLIC INSTRUCTION OF ALACHUA COUNTY, FLORIDA, et al., Defendants-Appellees.
No. 71-2264.
United States Court of Appeals, Fifth Circuit.
August 18, 1971.

Appeal from the United States District Court for the District of Florida at Gainesville; David L. Middlebrooks, Jr., Judge.
Jack Greenberg, Norman J. Chachkin, Drew S. Days, III, New York City, Earl M. Johnson, Jacksonville, Fla., for appellants.
W. C. O'Neal, Harry C. Duncan, James F. Lang, Gainesville, Fla., for appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellants complain of the sua sponte dismissal of this cause by the district court to the extent that status reports would not be required during the three school years next following the order finding the school system to be unitary. Their position is that the cause should be maintained on the inactive docket during such reporting period and pending final dismissal on notice, and without prejudice to their presenting reasons at the time as to why dismissal should be further delayed. The district court was of the view that the court could not act on a motion for this relief which was filed subsequent to the filing of notice of appeal.


2
As has been the consistent policy of this court, we vacate the judgment of the district court and remand with direction that the school board be required to file semi-annual reports similar to those required in United States v. Hinds County School Board, 5 Cir., 1970, 433 F.2d 611, 618-619 (thirty Mississippi School Districts). See also, e. g., Hall v. St. Helena Parish School Board, 5 Cir., 1971, 443 F.2d 1181, involving six Louisiana school districts.


3
Vacated and remanded with direction.